

117 S1142 IS: Rohingya Genocide Determination Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1142IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Markey (for himself, Mr. Merkley, Mr. Cardin, Mr. Durbin, Ms. Baldwin, Mr. Brown, Mr. Reed, Mr. Booker, Mr. Coons, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require a determination as to whether crimes committed against the Rohingya in Burma amount to genocide. 1.Short titleThis Act may be cited as the Rohingya Genocide Determination Act of 2021.2.FindingsCongress makes the following findings:(1)Since August 25, 2017, 740,000 Rohingya have fled northern Rakhine State to neighboring Bangladesh to escape a systematic campaign of atrocities by Burma’s military and security forces, and over three years later, conditions are still not conducive to the safe, voluntary, and dignified return of the Rohingya to Burma.(2)On November 23, 2017, the United States Holocaust Museum and Fortify Rights released a report entitled They Tried to Kill Us All, documenting widespread and systematic atrocities committed against Rohingya civilians at the hands of Burmese security forces, civilian perpetrators, and militants and highlighting growing evidence of genocide.(3)According to the Department of State's August 24, 2018, report entitled Documentation of Atrocities in Northern Rakhine State, violence committed by the Burmese military against the Rohingya, including from August to October 2017, was not only extreme, large-scale, widespread, and seemingly geared toward both terrorizing the population and driving out the Rohingya residents, but also well-planned and coordinated.(4)On August 28, 2018, the United States Ambassador to the United Nations told the United Nations Security Council that the Department of State report’s findings were consistent with those in an August 27, 2018, report by the Independent International Fact-Finding Mission on Myanmar (IIFFMM) which urged that top Burmese military officials be investigated and prosecuted for genocide.(5)On September 12, 2018, the IIFFMM reported, The crimes in Rakhine State, and the manner in which they were perpetrated, are similar in nature, gravity and scope to those that have allowed genocidal intent to be established in other contexts.. (6)The Public International Law & Policy Group (PILPG), whose investigation informed the Department of State’s August 2018 report, published in December 2018 its Factual Findings & Legal Analysis Report, which concluded that there are reasonable grounds to believe that genocide was committed against the Rohingya in Myanmar’s northern Rakhine State. (7)According to the PILPG report, The scale and severity of the attacks and abuses—particularly the mass killings and accompanying brutality against children, women, pregnant women, the elderly, religious leaders, and persons fleeing into Bangladesh—suggest that, in the minds of the perpetrators, the goal was not just to expel, but also to exterminate the Rohingya.. (8)On September 16, 2019, the IIFFMM reported that it has reasonable grounds to conclude that the evidence that infers genocidal intent on the part of the State, identified in its last report, has strengthened that there is a serious risk that genocidal actions may occur or recur.(9)The IIFFMM also recognized in its September 16, 2019, report that Burma’s military and security forces have committed abuses against minority groups other than the Rohingya: All the ethnic minority communities that the Mission investigated, including ethnic groups in Rakhine, Chin, Kayin, Kachin, and Shan States, have been deprived of justice for the serious human rights violations perpetrated against them..(10)Secretary of State Antony Blinken committed at his nomination hearing before the Committee on Foreign Relations of the Senate on January 19, 2021, and in subsequent written responses to questions for the record, that he will oversee an interagency review of whether the atrocities committed against the Rohingya in Burma constitute genocide.(11)The Burmese military’s February 1, 2021, coup against the democratically elected government in Burma further underscores the importance of the United States speaking out forcefully against human rights violations when they occur, sending a clear signal to governments and other nongovernmental actors around the world that those responsible for such gross abuses of human rights will always be held accountable. 3.Sense of CongressIt is the sense of Congress that the atrocities committed against the Rohingya by the Burmese military and security forces constitute genocide. 4.Evaluation of attacks against Rohingya in Burma(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, after consultation with the heads of other United States Government agencies represented on the Atrocity Early Warning Task Force and representatives of human rights and civil society organizations, as appropriate, shall submit to the appropriate congressional committees a report on the persecution of, including attacks against, the Rohingya in Burma by Burmese military and security forces that determines whether the crimes committed constitute genocide (as defined in section 1091 of title 18, United States Code), and includes—(1)a description and assessment of what actions the United States Government has undertaken to ensure accountability for war crimes, crimes against humanity, and genocide perpetrated by the Burmese military and security forces against the Rohingya; (2)a detailed description of any proposed atrocities prevention response recommended by the Atrocity Early Warning Task Force to prevent further perpetration of mass atrocity crimes by Burmese military and security forces against the Rohingya people and other civilians in Burma; and(3)recommendations on what actions the United States Government will take to hold those responsible for these atrocities accountable, including through international justice mechanisms. (b)FormThe evaluation required under subsection (a) shall be submitted in unclassified form and posted to the Department of State website, but may include a classified annex as necessary.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(2)and the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.